PER CURIAM.
This is an appeal from an adjudication of delinquency based on loitering and prowling. § 856.021, Fla.Stat. (1981). Our review of the record reveals that the state failed to present “specific and articulable facts which would reasonably warrant a finding that the public peace and order were threatened or that safety of persons or property was jeopardized by the actions of the juvenile.” B.A.A. v. State, 356 So.2d 304, 306 (Fla.1978). Finding, therefore, that the evidence was insufficient to support a conviction for loitering and prowling, B.A.A.; V.S. v. State, 446 So.2d 232 (Fla. 3d DCA 1984); In re O.W., 423 So.2d 1029 (Fla. 4th DCA 1982), we reverse the adjudication of delinquency and remand with directions to discharge L.S.
Reversed and remanded.